46 F.3d 1136
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Valerie TOWNES, Appellant,v.BOATMEN'S NATIONAL BANK OF ST. LOUIS, Appellee.
No. 94-1924.
United States Court of Appeals,Eighth Circuit.
Submitted:  Jan. 4, 1995.Filed:  Feb. 13, 1995.

Before MAGILL, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Valerie Townes appeals the district court's1 grant of summary judgment to Boatmen's National Bank on her employment discrimination claims brought under 42 U.S.C. Sec. 1981 and Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.  Townes alleged that during her employment, Boatmen's subjected her to a continuing course of unfair conduct based on her race, which constituted a constructive discharge, and refused to allow her to withdraw a letter of resignation she had submitted, thus denying her request for employment.


2
Having carefully reviewed the record, we agree with the district court's analysis and conclude the district court correctly granted summary judgment.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri